By the Court, Sanderson, J.
We are first asked to grant a new trial in this case upon the broad ground that the verdict is contrary to the evidence. Counsel admit that the evidence is conflicting, and acknowledge the force of the uniform rule of this Court not to disturb the verdict in such cases; but they claim that this is an exceptional case, and therefore ought not to be subjected to the operation of that rule.

New trial because the verdict is against evidence.

The foundation upon which this claim is based is the fact that the motion for a new trial was not passed upon by the same Judge who presided at the trial, and that he^ declined to review the evidence for the reason that “ he did not preside at the trial, and had not therefore seen the witnesses and had an opportunity to judge of their credibility from their appearance on the stand;” and it is argued with much force that *495under these circumstances the appellant will be deprived of a substantial right, secured to him by the law of the land, unless this Court assumes to a certain extent nisiprius functions, and examines, as an original question, the sufficiency of the evidence in this case and applies to it the more liberal tests of a nisiprius Court.
That a party has the legal right to have the testimony in his case reviewed by the Court below, under the rules of law applicable to such a proceeding, for the purpose of determining whether the verdict ought to be allowed to stand, cannot be denied; but upon what principle can it be claimed that if the lower Court should fail to so review the testimony, the functions of this Court would thereby become enlarged ? Certainly in such a case the reason upon which the rule of this Court is founded is not made less cogent or persuasive by reason of the supposed dereliction of the Court below. We decline to decide between conflicting evidence because we are cut off from the only means through which a decision can be intelligently reached in such cases. If the weight of evidence was to be determined solely by a count of the witnesses, and the greater weight accorded to the greater number, the reason upon which our rule is founded would be overcome, but we know of no other mode by which that result could be accomplished. If then the appellant has suffered any wrong in the respect named, we are unable to see how we can afford a remedy. From the very nature of the question we must solve it upon the same principles upon which like questions are solved in other cases; we can make no distinction in favor of the present case because it is impossible that a distinction can be made.
In this connection it is proper to remark that the expression, which has become very common, that this Court will not look into the evidence", if it is conflicting, for the purpose of determining whether the verdict ought to stand, is not very exact. On the contrary we always do look into the evidence whenever the point is macje; but if, upon a careful examination, it appears that there is a substantial conflict, in view of which, *496as presented to us, the jury might find either way without becoming obnoxious to the charge of passion, prejudice, misconception or caprice, we do not disturb the verdict, although we might if sitting as a jury find a different verdict; and we do this because we are cut off from those important aids to the attainment of a correct conclusion which the jury and the Court below find in the appearance and general bearing of the witnesses. The rule in question is applied only where there is a real and substantial conflict upon material points, and has no application where the conflict is more apparent than real or does not relate to controlling issues.
To analyze the evidence in this case and discuss its relative credibility and weight would consume time and space without profit. After a careful examination of the evidence, in which we have been most materially aided by the exhaustive analysis of counsel upon both sides, we are fully satisfied that this is eminently a case where the verdict ought not to be disturbed upon the ground alleged. It is sufficient to say generally, that whether we look to the evidence bearing directly upon the question as to whether there ever was a grant made and delivered to Kittleman, or to more remote facts and circumstances brought into the case in support of the principal proposition, we alike find a real and substantial conflict extending over the entire field. Numbers, it is true, appear to be on the side of the plaintiff in that part of the field where the principal issue is contested, but the more perfect and satisfactory knowledge of the disputed facts, supported by cotémporaneous record evidence, constituting (not to drop the figure) the heavier artillery, seem to be with the other side; while in that part of the field where the minor and auxiliary issues are contested the forces of the plaintiff seem to be completely flanked by those of the defendants. Such being the case, we cannot say that the umpires mutually chosen by the contesting parties have awarded the victory to the wrong side.
We now proceed to notice such exceptions taken at the • trial as counsel for appellant have not abandoned. There are *497many exceptions contained in the record, but they are reducible into a few general propositions.
I. As to “ Record Book A of Original Grants.”

Alcaldes’ boolc, of original grants as evidence.

We think the ruling of the Court requiring the plaintiff to read the words “ not taken,” found in the margin of the record of the alleged Alcalde grant from Hyde to Kittleman, and to exhibit the cross lines of cancellation to the jury, if he used the book at all as evidence in the case, was right. The argument of counsel for the appellant in support of their exception is grounded upon a false assumption. They lower “Book A” to the level of a chance copy book, and strip it of all its character and dignity as a public record of the transactions of a Government official vested with the exercise of most important functions, and then seek to use it upon a question not then before the Court. If the former could be done, if “Book A of Original Grants ” could be regarded as a mere chance copy book of some private individual who, for his amusement or private convenience, had copied therein the grant in question, the point made here might be sustained had a question as to the contents of the grant been pending before the Court. In such a case upon proof that the grant had been in fact made and afterwards lost, and upon further proof to the effect that the copy in the book was in fact a copy of such grant, the book might be received for the purpose of proving the contents of the grant. But that is far from being the case. Here the plaintiff, without attempting to show that a grant to Kittleman was ever in fact made, commences by proving that no such grant can be found after a diligent and thorough search in every place where such a grant, if it ever existed, would most likely be found (thereby showing, thus far at least, that in all probability no such grant was ever made), and then offers the book in question in evidence. For what purpose? It is answered, “ for the purpose of proving the contents of our grant.” The reply is obvious: You have not yet shown *498that you ever had a grant, and until that has been done there can be no question about its contents. Hence, at this átage of the case, it was not receivable even in its assumed character for the purpose of proving the contents of a lost grant; on the contrary, it could have been received only in its real character of an official record as secondary evidence of the grant itself, showing that it had in fact been made, which was the real question in issue. Such being tbe case, there can be no doubt but that the ruling of the Court was correct. While “ Book A” showed that a grant in form had been made out, it also showed that it had been cancelled and never delivered to the grantee. Before a witness is allowed to take the stand he is sworn to tell, not the truth merely, but the whole of it, and we know of no exception to this rule in favor of record or documentary evidence.
This is not, as counsel seem to argue, the case of an altered or mutilated record. The words “ not taken ” and the cross lines of cancellation are a part of the record itself, and not an alteration or mutilation of it. At least they must be presumed to be so until the contrary appears, for such was the usual and ordinary official mode of cancelling a grant which from any cause bad never been “ taken out ” or delivered, and, therefore, notwithstanding its apparent validity, null and void.
Under the thirty-seventh section of the Act concerning conveyances a mortgage may be discharged by an entry to that effect in the margin of the record signed by the mortgagee, or his personal representative or assignee, as the case may be. Suppose suit is brought upon a lost mortgage, and the record from the Recorder’s office, with the discharge in the margin, is offered as secondary evidence of the existence of the mortgage, would not the entire record have to go to the jury, including the discharge ? Such discharge, in the regular and legal course of business in the Recorder’s office, has become a part of the record and must remain so for all purposes. The presumption of law is, that the discharge has been regularly and honestly entered, and if fraud is alleged it cannot be presumed but must be shown. If so, the same rule, in view of *499the testimony as to the custom and usage of Alcaldes in respect to the cancellation of grants, would be applicable to the present case.
But admitting, for the sake of argument, that the Court erred in the particular under consideration, it was not such an error as would justify us in reversing the judgment. In view of the testimony of Hyde and Bartlett, and perhaps others, as to the mode of transacting business adopted by them and other Alcaldes, and particularly the practice of entering grants in “ Book A” and subsequently cancelling them in case the municipal fees were not paid or if from any cause the grant was “ not taken out,” it cannot be said but that the words “ not taken ” and the cross lines were competent evidence for the defendants upon the main question whether a grant had ever in fact been made. Such being the case, it follows that no improper evidence was allowed to go to the jury, and the bare circumstance that by the ruling of the Court evidence was brought to the notice of the jury out of its regular order is no ground for a new trial.

Evidence of an Alcalde explaining entries on Ms booh.

II. The exceptions to the testimony of Hyde as to what was said and done by himself and Bartlett in relation to the cancellation of the record in “Book A” are based upon the ground that Kittleman was not present, and the further ground that the acts and sayings of Hyde and Bartlett subsequent to the delivery of the alleged grant to Kittleman could not operate to defeat his rights thereby acquired.
If we assume that a grant was actually made and delivered to Kittleman on the 28th of December, 1846, and that the title to Lot 254 vested in him on that day, and that the defendants were attempting by the evidence in question to show a subsequent divesture, we should undoubtedly be compelled to hold that these exceptions are well taken ; but that would be assuming the very point in controversy to disprove which the evidence under consideration, in connection with. other evidence already given by Hyde, was offered by the defendants. *500We must not forget that there was substantially but one question involved in this case, and that was as to whether Hyde had ever made and delivered to Kittleman a grant of Lot 254. For the purpose of proving the affirmative, the plaintiff, in connection with other testimony, relied upon the record in “ Book A,” but in the same breath claiming that the words “ not taken ” and the cross lines there found were a fraud upon him, having been put there subsequent to the time when, as he alleges, the grant was issued and the title under it vested in Kittleman. To meet this evidence and charge of fraud, the defendants first show by Hyde that no grant was ever made by him to Kittleman, and then proceed to explain the alleged fraud by showing how the record in “Book A” came to be made, and how subsequently it came to be cancelled, the whole being used for the sole purpose of proving that no grant was in fact made and no fraud perpetrated, and we are unable to perceive why it was not competent for them to do so.
The resolution of the Common Council of San Francisco of March 26th, 1850, authorizing the Alcalde to procure a book into which all grants in Book A should be transcribed and certified by the Alcalde, and “ Book No. 1 of Certified Grants,” made in pursuance thereof, in which book all grants in said “ Book A,” purporting to have been cancelled in a manner similar to that shown on the record in said Book A, of the grant in question were omitted, was admissible as tending to show that as early as the making of said Book No. 1 the said marks of cancellation must have existed. While this testimony did not amount, to much, still we think it was admissible as corroborative of other testimony, to the effect that the cancellation was made prior to that date. Under the instructions of the Court, to the effect that if the title to the land ever- vested in Kittleman under the alleged grant, it could not afterward be divested by a mere cancellation of the records of the Alcalde, the jury could not have misunderstood the effect which they were to give to Hyde’s and Bartlett’s testimony and that of “ Book No. 1 of Certified Grants.”
III. The statements of John Kittleman made to G. W. *501Crane in 1850 or 1851, after the defendant Cunningham had entered upon the lot, as appears from the complaint, were properly excluded. We are unable to perceive upon what ground it can be claimed that Kittleman could at that period of time manufacture evidence for himself or his personal representative, the plaintiff in this case.
IV. The statements and acts of Thomas Kittleman and Mrs. Jones were also properly excluded. Had Thomas Kittleman and Mrs. Jones not been examined by the defendants, there could be no pretense that their acts or sayings could be admitted as evidence. Such being the case, they could only be used for the single purpose of impeachment. For that purpose the former acts and statements of a witness may be given in evidence, but the way must be prepared by a previous examination of the witness himself as to such acts and statements,, which was not done in this case. (1 Greenleaf Evidence, Sec. 462.)
We do not think the charge of the Judge is obnoxious to the objections and criticisms of counsel.
Judgment affirmed.